Citation Nr: 0629667	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-29 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder, 
and if the claim is reopened, whether service connection is 
warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from January 1970 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision which, in pertinent 
part, found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a skin disorder.  

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

In December 2005, the Board remanded this case for additional 
evidentiary development, and to ensure compliance with VA's 
duty to notify and assist.  

As indicated below, the Board finds that the veteran has now 
submitted new and material evidence to reopen his claim for 
service connection for a skin disorder.  The reopened claim 
is addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 1998, the RO denied the veteran's initial claim 
for service connection for a skin disorder.  The veteran did 
not perfect an appeal of this decision.

2.  Evidence received since the March 1998 RO decision 
includes some evidence which is not cumulative or redundant, 
and which raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The March 1998 RO rating decision that denied service 
connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted since the 
RO's March 1998 decision, and the claim for service 
connection for a skin disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  

The veteran first claimed service connection for a skin 
disorder in September 1996.  A March 1998 RO decision denied 
the veteran's claim, and notice of this decision was sent to 
the veteran that same month.  Thereafter, the veteran did not 
submit a timely notice of disagreement, and the appeal was 
closed.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 
20.302 (2005).

The March 1998 rating decision is final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted since the last decision.  If the claim is 
so reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

After reviewing the March 2006 supplemental statement of the 
case, it appears the RO did not find new and material 
evidence to reopen the veteran's claim for service connection 
for a skin disorder.  The Board finds, however, that the 
evidence received since the March 1998 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim.  

At the time of the RO's March 1998 RO decision, the veteran 
was not shown to have a current skin disorder.  In support of 
his present claim to reopen, the veteran has submitted VA 
treatment reports, dated in 2002, showing a present skin 
condition.  Specifically, a January 2002 treatment report 
noted the veteran's history of hyperkeratotic pits of the 
palms and soles of his feet.  An August 2002 treatment report 
noted his complaints of hyperkeratotic bumps on his palms and 
soles for as long as he can remember.  Physical examination 
revealed three hyperkeratotic papules on the palmer crease of 
the right hand, a couple more scattered on the left palm, and 
two to three on the soles of each foot.  The report concluded 
with a diagnosis of keratosis punctata of the palmer creases.  
In addition, the veteran provided testimony before the Board 
in September 2005 that he has had a skin condition on his 
hands and feet since his active duty service. 

A review of his service medical records, which were 
previously before the RO at the time of its March 1998 
decision, revealed treatment for mild skin fungus (March 
1971) and removal of warts on the right and left palms 
(December 1972 and January 1973).  With evidence of skin 
complaints in service, together with new evidence reflecting 
current disability, the Board concludes that the veteran has 
submitted evidence that is new and material, and that the 
claim for service connection for a skin disorder must be 
reopened.  

The reopening of this claim does not mean that service 
connection for a skin disorder is granted.  Rather, the 
merits of the claim for service connection will have to be 
further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   Moreover, in light of the Board's decision herein, 
any error in notification is considered to be harmless.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a skin disorder, the claim is 
reopened.


REMAND

The veteran is seeking service connection for skin disorder.  
Specifically, he claims that he developed a skin disorder of 
the hands and feet during his active duty military service.  
A review of his service medical records revealed inservice 
treatment for mild skin fungus in March 1971, and removal of 
warts on the right and left palms in December 1972 and in 
January 1973, and tinea versicolor of the jaws and neck in 
April 1973.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duties to notify and assist.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Under the circumstances of this case, which includes evidence 
of a current skin disorder, as well as inservice treatment 
for a skin disorder at the same area, the Board believes the 
veteran should be scheduled for the appropriate VA 
examination to determine if his current skin disorder is 
related to his military service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should have the veteran 
undergo the appropriate VA examination to 
determine the nature and etiology of any 
skin disorder which may be present.  
After a thorough review of the veteran's 
claims file, including his inservice 
records pertaining to treatment of skin 
disorders (March 1971, December 1972, 
January 1973 and April 1973) and post 
service medical records, the examining 
physician should express an opinion as to 
whether it is at least as likely as not 
that any current skin disorder found is 
related to the veteran's active duty 
military service.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a skin disorder.  
If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


